BYBD, J.
I concur in the result of the opinion of the court, but by a very different line of argument from the one taken therein. I do not assent to all the reasoning of the opinion, but deem it unnecessary to point out and discuss such portions as I do not approve. I am content to say that, admitting, for the sake of the argument, that the stamp act, if applicable to process of the State courts, would be unconstitutional, yet there is a rule of law which requires that courts should never impute to the legislative department of the government an intention to violate the constitution, nor even a violation of it, when any reasonable construction can be given to its enactments without producing such a result.
The language of the act, I admit, is very general; but, in my opinion, it can be legitimately interpreted as only applicable to process issued by the courts of the United States, held in the States, the territories, and the District of Columbia, as also to such issued by the justices and police courts of the latter. In a form of government like ours, where there are two — the State and national — legislative bodies clothed with sovereign powers, the enactments of neither should ever be held to affect the other, or any department of the other, unless the act expressly does so. It should never be done by implication, and especially if, in doing so, *391it would only involve the enacting power in a charge of having violated the fundamental law of the land. The courts should be astute to avoid such a result, particularly where no injury is done to any one, or to either government. To illustrate : should congress, or the legislature of the State, enact a law, which in words “ prohibits all courts from performing judicial acts on holy days ”, or provides “that no court shall do so”, or enjoins “every .court to do a certain thing, — in all such cases, the terms “all courts”, “no court”, “every court”, would only refer to the courts of the sovereignty by whose legislative department the law was enacted; and so, if the terms “no officer”, “every officer”, &c., were used. In the stamp act, neither the terms “State courts”, nor any equivalent ones, are used; and I therefore hold, that the act does not apply to process issued by these courts; and there is then no impropriety in my giving, or even intimating, an opinion on a question which does not exist, or arise in this case; that is, would the act be constitutional if it embraced process issued by the State courts»? and I shall not volunteer one. If it were construed to embrace State process, and therefore held unconstitutional, and if, on the other hand, it could be construed not to include such process, I should certainly resort to every rule of construction to avoid the former and adopt the latter. I think the latter is plain and clear enough to relieve me from a consideration of the former.